Exhibit 10.11

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
February 18, 2003 between TDK Mediactive, Inc., a Delaware corporation (the
“Company”), and Shin Tanabe (“Indemnitee”), an officer and director of the
Company.

 

RECITALS

 

WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting employees, officers and directors to expensive litigation
risks, talented and experienced persons are increasingly reluctant to serve or
continue to serve as employees, directors and officers of corporations unless
they are appropriately indemnified;

 

WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of employees, directors and officers are often difficult to
apply, ambiguous or conflicting and therefore fail to provide directors with
adequate guidance regarding the proper course of action;

 

WHEREAS, the Company desires to attract and retain the services of highly
experienced and capable individuals, such as Indemnitee, to serve as employees,
officers and directors of the Company and to indemnify its employees, officers
and directors so as to provide them with the maximum protection permitted by
law; and

 

WHEREAS, the Company believes that it is fair and proper to protect the
Company’s employees, officers and directors from the risk of judgments,
settlements and other expenses which may occur as a result of their service to
the Company, even in cases in which such persons received no personal profit or
were not otherwise culpable.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Indemnitee, intending to be legally bound, hereby agree as
follows:

 

AGREEMENT

 

SECTION 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

(a) “Change of Control” shall be deemed to have occurred in any one of the
following circumstances occurring after the date hereof: (i) there shall have
occurred an event required to be reported with respect to the Company in
response to Item (6)(e) of Schedule 14A of Regulation 14A (or in response to any
similar item or any similar schedule or form) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), regardless of whether the Company is
then subject to such reporting requirement; (ii) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding voting securities; (iii)
the Company is a party to a merger, consolidation, sale of assets or other



--------------------------------------------------------------------------------

reorganization, or a proxy contest, as a consequence of which members of the
board in office immediately prior to such transaction or event constitute less
than a majority of the board thereafter; (iv) all or substantially all the
assets of the Company are sold or disposed of in a transaction or series of
related transactions; or (v) the individuals who on the date hereof constitute
the Board (including, for this purpose, any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors on
the date hereof) cease for any reason to constitute at least a majority of the
Board.

 

(b) “Enterprise” means any Person of which Indemnitee is or was a Fiduciary.

 

(c) “Expenses” means all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, and all other
disbursements or out-of-pocket expenses) actually, reasonably and customarily
incurred in connection with (i) any Proceeding, (ii) establishing or enforcing
any right to indemnification or advancement of expenses under this Agreement,
applicable law, any other agreement or provision of the Company’s Certificate of
Incorporation or By-laws now or hereafter in effect or otherwise, or (iii) the
review and preparation of this Agreement on behalf of Indemnitee; provided,
however, that “Expenses” shall not include any Liabilities.

 

(d) “Fiduciary” means an individual serving as a director, officer, trustee,
general partner, managing member, fiduciary, board of directors’ committee
member, employee or agent of (i) the Company, (ii) any resulting corporation in
connection with a consolidation or merger to which the Company is a party, or
(iii) any other Person (including an employee benefit plan) at the request of
the Company, including any service with respect to an employee benefit plan, its
participants or its beneficiaries.

 

(e) “Independent Counsel” means a nationally recognized law firm, or a member of
a nationally recognized law firm, that is experienced in matters of corporate
law and neither currently is, nor in the five years previous to its selection or
appointment has been, retained to represent (i) the Company or an Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the rights of Indemnitee under this Agreement or of other indemnitees
under similar indemnification agreements) or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. For the
avoidance of doubt, any law firm or member of a law firm that shall have advised
either party with respect to the review and preparation of this Agreement shall
not be Independent Counsel for the purposes of this Agreement.

 

(f) “Liabilities” means liabilities of any type whatsoever incurred by reason of
(i) the fact that Indemnitee is or was a Fiduciary, or (ii) any action taken (or
failure to act) by him or on his behalf in his capacity as a Fiduciary,
including, but not limited to, any judgments, fines (including any excise taxes
assessed on Indemnitee with respect to an employee benefit plan), ERISA excise
taxes and penalties, and penalties and

 

2



--------------------------------------------------------------------------------

amounts paid in settlement of any Proceeding (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement).

 

(g) “Person” means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust, estate, governmental
unit or other enterprise or entity.

 

(h) “Proceeding” shall mean any threatened, pending or completed investigation,
civil or criminal action, third-party action, derivative action, claim, suit,
arbitration, counterclaim, cross claim, alternative dispute resolution,
mechanism, inquiry, administrative hearing or any other proceeding whether
civil, criminal, administrative, legislative or investigative, formal or
informal, including any appeal therefrom, in which Indemnitee was involved as a
party or witness or otherwise by reason of (i) the fact that Indemnitee is or
was a Fiduciary, or (ii) any action taken (or failure to act) by him or on his
behalf in his capacity as a Fiduciary.

 

(i) “Subsidiary” means any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by the Company.

 

SECTION 2. Indemnification.

 

(a) Indemnification. Subject to the further provisions of this Agreement, the
Company hereby agrees to and shall indemnify Indemnitee and hold him harmless
from and against any and all Expenses and Liabilities incurred by Indemnitee or
on Indemnitee’s behalf, to the fullest extent permitted by applicable law in
effect on the date hereof, and to such greater extent as applicable law may
thereafter permit or authorize.

 

(b) Presumptions.

 

(i) Upon making any request for indemnification or advancement of Expenses under
this Agreement, Indemnitee shall be presumed to be entitled to such
indemnification or advancement of Expenses, as the case may be, under this
Agreement and, in connection with any determination with respect to entitlement
to indemnification under Section 3(c) hereof, the Company shall have the burdens
of coming forward with evidence and of persuasion to overcome that presumption
in connection with the making by any Person of any determination contrary to
that presumption. Neither the failure of any Person to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by any Person that
Indemnitee has not met any applicable standard of conduct, shall be a defense to
any such action by Indemnitee or create a presumption that Indemnitee has not
met the applicable standard of conduct.

 

3



--------------------------------------------------------------------------------

(ii) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of any Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers, directors or employees of
such Enterprise in the course of their duties, or on the advice of legal counsel
for such Enterprise or on information or records given or reports made to such
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by such Enterprise. The provisions of this Section 2(b)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct as set forth in this Agreement.

 

(iii) If the Person empowered or selected under Section 3(c) hereof to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within twenty (20) calendar days after receipt by the Company of
the request thereof, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (A) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (B) a prohibition of such indemnification under applicable
law.

 

(iv) The knowledge and/or actions, or failure to act, of any other Fiduciary
shall not be imputed to Indemnitee for purposes of determining any right to
indemnification under this Agreement.

 

(c) Effect of Certain Proceedings. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
that Indemnitee had reason to believe his or her conduct was unlawful.

 

SECTION 3. Expenses: Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
Indemnitee or on Indemnitee’s behalf, without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement.
Indemnitee hereby undertakes to repay such amounts advanced if, and only to the
extent that, it shall be determined by a final judgment or other final
adjudication, not subject to further appeal or review, that Indemnitee is not
entitled to be indemnified by the Company as authorized hereby, or under
applicable law or otherwise. The advances to be made hereunder shall be paid by
the Company to Indemnitee within twenty (20) calendar days following delivery of
any written request, from time to time, by Indemnitee to the Company. Any
overdue amount of such Expenses to be paid by the Company hereunder shall bear
interest, compounded monthly, at a rate of 8% per annum.

 

4



--------------------------------------------------------------------------------

Advances payable hereunder shall include any and all reasonable Expenses
incurred pursuing an action to enforce this right of advancement, including
Expenses incurred preparing and forwarding any statements to the Company to
support the advances claimed.

 

(b) Notice by Indemnitee. To obtain indemnification under this Agreement,
Indemnitee shall, as promptly as reasonably practicable under the circumstances,
notify the Company in writing upon being serviced with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or any other matter which may be subject to indemnification of
Liabilities or advancement of Expenses covered by this Agreement; provided,
however, that any delay or failure to so notify the Company shall relieve the
Company of its obligations hereunder only to the extent, if at all, that the
Company is actually and materially prejudiced by reason of such delay or
failure. Notice to the Company shall be directed to the Corporate Secretary of
the Company, with a copy to the Company’s outside counsel, at the addresses
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee) in accordance with Section 17
hereof.

 

(c) Determination of Entitlement to Indemnification. Upon the receipt of any
notice pursuant to Section 3(b) hereof, a determination, if expressly required
by applicable law, with respect to Indemnitee’s entitlement to indemnification
hereunder shall be made within twenty (20) calendar days (i) by a majority vote
of the Board who are not parties to the Proceeding in respect of which
indemnification is sought by Indemnitee, even though less than a quorum, (ii) by
a committee of such directors designated by majority vote of such directors even
though less than a quorum, or (iii) if there are no such directors, or if such
directors so direct, by Independent Counsel in a written opinion to the Board (a
copy of which opinion shall be delivered to Indemnitee); provided, however, that
if there has been a Change of Control at or prior to the time of such notice by
Indemnitee, Indemnitee’s entitlement to indemnification shall be determined
within the foregoing time period by Independent Counsel selected by Indemnitee,
such determination to be set forth in a written opinion to the Board (a copy of
which opinion shall be delivered to Indemnitee). The Company agrees to pay the
reasonable fees of any Independent Counsel and fully to indemnify such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
thereto. If, pursuant to the foregoing, it is determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within twenty
(20) calendar days from the date of notice by Indemnitee pursuant to Section
3(b) hereof. Indemnitee shall reasonably cooperate in the making of such
determination, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. For the avoidance of doubt, any costs or
expenses (including attorney’s fees and disbursements) incurred by Indemnitee in
so cooperating with the Person making such determination shall be included as
Expenses for the purposes of this Agreement. Nothing in this Section 3(c) shall
be construed to limit or modify the presumptions in favor of Indemnitee set
forth in Section 2(b).

 

5



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt of any notice of any
Proceeding pursuant to Section 3(b) hereof, the Company has directors’ and
officers’ liability insurance in effect, then the Company shall give prompt
notice of the commencement of such Proceeding to the directors’ and officers’
liability insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or appropriate action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies. The
failure or refusal of such insurers to pay any such amount shall not affect or
impair the obligations of the Company under this Agreement.

 

(e) Control of Defense; Counsel Costs; Settlement. In connection with paying the
Expenses of any Proceeding against Indemnitee under Section 3(a), the Company
shall be entitled to elect to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, by the delivery to Indemnitee of written notice of its election to do
so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company shall not be liable to
Indemnitee under this Agreement for any fees of separate counsel subsequently
incurred by Indemnitee with respect to the same Proceeding; provided,however,
that Indemnitee shall have the right to employ counsel in any such Proceeding at
Indemnitee’s expense; and provided further, that if either (i) the employment of
counsel by Indemnitee has been authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there is an actual conflict of interest between
the Company and the Indemnitee in the conduct of any such defense, or (iii) the
Company shall not have employed counsel to assume the defense of such
Proceedings, then in any such event the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of any Proceeding brought in the name of or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in (ii) above. Notwithstanding the foregoing, if at any time the
Company fails to pay any Expenses with respect to any Proceeding in accordance
with Section 3(a) hereof, Indemnitee shall immediately be entitled to assume and
control his own defense in such Proceeding with counsel of his own choice (by
notice to the Company), and will have all rights to indemnification of those
counsel Expenses hereunder. The Company shall not settle any action or claim in
any manner that would impose any limitation or unindemnified penalty on
Indemnitee without Indemnitee’s written consent, which consent shall not be
unreasonably withheld.

 

SECTION 4. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 3(c) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section
3(a) hereof, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 3(c) hereof within twenty (20) calendar days after
receipt by the Company of notice pursuant to Section 3(b) hereof, or (iv)
payment of indemnification is not made pursuant to the third last sentence of
Section 3(c) hereof within twenty (20) calendar days after the date of notice by
Indemnitee pursuant to Section 3(b) hereof, then in any such event Indemnitee
shall be entitled to an adjudication by the Delaware Court

 

6



--------------------------------------------------------------------------------

of Chancery or other court of competent jurisdiction of his entitlement to such
indemnification, advancement of Expenses, or to recover damages for breach of
this Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

 

(b) In the event that a determination shall have been made pursuant to Section
3(c) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 4 shall be conducted in
all respects as a de novo trial and Indemnitee shall not be prejudged by reason
of that adverse determination. In any judicial proceeding commenced pursuant to
this Section 4 the Company shall have the burdens of coming forward with
evidence and of persuasion to prove that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, and the Company
may not refer to or introduce into evidence any determination pursuant to
Section 3(c) of this Agreement adverse to Indemnitee for any purpose. If a
determination shall have been made pursuant to Section 3(c) hereof that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 4,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(c) In the event that Indemnitee, pursuant to this Section 4, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by him in such judicial adjudication. If it shall be
determined in said judicial adjudication that Indemnitee is entitled to receive
part but not all of the indemnification or advancement of Expenses sought, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, any and all Expenses reasonably incurred by
Indemnitee in connection with such judicial adjudication.

 

(d) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 4 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

SECTION 5. Nonexclusivity. The indemnification provided by this Agreement shall
be in addition to any rights to which Indemnitee may be entitled under any
employment agreement between the Company and Indemnitee, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, any vote of
shareholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office.

 

SECTION 6. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or Liabilities actually or reasonably incurred by
Indemnitee in investigation, defense,

 

7



--------------------------------------------------------------------------------

appeal or settlement of any Proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses and Liabilities to which Indemnitee is entitled.

 

SECTION 7. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge
that in certain instances, U.S. Federal law or applicable public policy may
prohibit the Company from advancing expenses or indemnifying its directors,
officers or employees under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company may be required in the future to undertake
with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee. Any action taken
pursuant to the terms of this Section 7 shall not constitute a breach of this
Agreement.

 

SECTION 8. Directors’ and Officers’ Liability Insurance. The Company shall use
its best efforts to obtain and maintain on an ongoing basis a policy or policies
of insurance on commercially reasonably terms with reputable insurance companies
providing liability insurance for Fiduciaries, including Indemnitee, in respect
of acts or omissions occurring while serving in such capacity, and to ensure the
Company’s performance of its indemnification obligations under this Agreement,
on terms with respect to coverage and amount (including with respect to the
payment of Expenses) no less favorable than those of such policy or policies of
insurance in effect on the date hereof. To the extent that the Company maintains
a policy or policies of insurance pursuant to this Section 8, Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any Fiduciary under such policy
or policies.

 

SECTION 9. Severability. If this Agreement or any portion hereof shall be
invalidated or ruled to be unenforceable on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by applicable law and the court is expressly requested and
authorized to construe this Agreement in order, as closely as possible, to
provide the benefits to Indemnitee intended by this Agreement.

 

SECTION 10. Duration of Agreement. The indemnification provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving as a Fiduciary even though Indemnitee may have ceased to serve in
such capacity at the time of any action or other covered proceeding.

 

SECTION 11. Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee as follows:

 

(a) Excluded Acts. No indemnification shall be made for any acts or omissions or
transactions of Indemnitee in his capacity as director, if and to the extent
that it shall be determined by a final judgment or other final adjudication, not
subject to further appeal or review, that a director or officer may not be
relieved of liability arising from any such acts or omissions or transactions
under the DGCL;

 

8



--------------------------------------------------------------------------------

(b) Indemnitee Liable to Company. No indemnification shall be made in respect of
any Proceeding, claim, issue or matter as to which it shall have been determined
by a final judgment or other final adjudication, not subject to further appeal
or review, that Indemnitee is liable to the Company unless and only to the
extent that such final judgment or other final adjudication shall determine
that, despite the adjudication of liability but in view of all of the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the court deems proper and then only to the
extent that the court shall determine;

 

(c) Claims Initiated by Indemnitee. No indemnification or advance of Expenses to
Indemnitee shall be made with respect to Proceedings or claims initiated or
brought voluntarily by Indemnitee and not by way of defense, except with respect
to such Proceedings brought to establish or enforce a right to indemnification
or advancement of Expenses under this Agreement or any other statute or
applicable law or otherwise as required under Section 145(c) of the DGCL or any
other provision of the Certificate of Incorporation or Bylaws of the Company,
unless (i) the Board of Directors has approved the initiation or bringing of
such Proceedings (or any part of any Proceeding) or (ii) the Company provides
the indemnification, in its sole discretion, pursuant to the powers vested in
the Company under applicable law;

 

(d) Lack of Good Faith. No indemnification shall be made to indemnify Indemnitee
for any Expenses or Liabilities incurred by Indemnitee with respect to any
Proceedings instituted by Indemnitee to enforce or interpret this Agreement, if
it shall be determined by a final judgment or other final adjudication, not
subject to further appeal or review, that each of the material assertions made
by Indemnitee in such proceeding was not made in good faith or was frivolous;

 

(e) Insured Claims. No indemnification shall be made to indemnify Indemnitee for
Expenses or Liabilities of any type whatsoever if, but only to the extent that,
Indemnitee shall have actually received payment with respect to any such
Expenses or Liabilities from an insurer under any policy of directors’ and
officers’ liability insurance maintained by the Company, and any such payment
shall not be recovered (in whole or in part) from Indemnitee by such insurer;

 

(f) Claims Under Section 16(b). No indemnification shall be made under this
Agreement for Expenses, Liabilities and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Exchange Act or any similar state or local law with respect to the
disgorgement of “short swing” profits; or

 

(g) Unauthorized Settlements. No indemnification shall be made under this
Agreement for any amounts paid in settlement of any Proceedings covered hereby
without the prior consent of the Company to such settlement, which consent shall
not be unreasonably withheld;

 

provided, however, that nothing in this Section 11 shall be construed to limit
or modify the presumptions in favor of Indemnitee set forth in Section 2(b).

 

9



--------------------------------------------------------------------------------

SECTION 12. Effectiveness of Agreement. The indemnification permitted hereunder
shall be effective as of the date hereof, and shall apply to acts or omissions
of Indemnitee which occurred prior to such date if Indemnitee was a Fiduciary at
the time such act or omission occurred.

 

SECTION 13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which shall
constitute one and the same agreement.

 

SECTION 14. Successors and Assigns.

 

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), spouses, heirs and executors, administrators, personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

(b) The indemnification and advancement of Expenses provided by, or granted
pursuant to, this Agreement shall continue as to any person who has ceased to be
a Fiduciary. If the Indemnitee is deceased and is entitled to indemnification
under any provision of this Agreement, when requested in writing by the spouse
of the Indemnitee, and/or the Indemnitee’s heirs, executors, administrators,
legatees or assigns, the Company shall provide appropriate evidence of the
Company’s agreement set out herein to indemnify the Indemnitee against and to
itself assume such Expenses.

 

SECTION 15. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

 

SECTION 16. Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand or by courier and receipted for by the party addressee, on the
date of such receipt, (ii) if mailed by domestic certified or registered mail
with postage prepaid, on the third business day after the date postmarked or
(iii) if sent by facsimile transmission and fax confirmation is received, on the
next business day following the date on which such facsimile transmission was
sent. Addresses

 

10



--------------------------------------------------------------------------------

for notice to either party are as shown on the signature page of this Agreement,
or as subsequently modified by written notice.

 

SECTION 17. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payments to all of the rights
of recovery of the Indemnitee, who shall, at the Company expense, execute all
documents required and do all acts that may be necessary to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.

 

SECTION 18. Evidence of Coverage. Upon request by Indemnitee, the Company shall
provide copies of any and all directors’ and officers’ liability insurance
policies obtained and maintained in accordance with Section 8 of this Agreement.
The Company shall promptly notify Indemnitee of any changes in the Company’s
directors’ and officers’ liability insurance coverage.

 

SECTION 19. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without application of the conflict of laws principles
thereof.

 

SECTION 20. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the Bankruptcy court and
the courts of the State of California for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement.

 

SECTION 21. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed by their duly authorized representative, as of the
day and year first above written.

 

COMPANY

 

TDK MEDIACTIVE, INC.

By:

 

--------------------------------------------------------------------------------

   

Vincent J. Bitetti

Chief Executive Officer

TDK Mediactive, Inc.

4373 Park Terrace Drive

Westlake Village, CA 91361

 

INDEMNITEE

--------------------------------------------------------------------------------

   

Shin Tanabe

c/o TDK Mediactive, Inc.

4373 Park Terrace Drive

Westlake Village, CA 91361

 

Counsel to the Company:

 

Swidler Berlin Shereff Friedman, LLP

3000 K Street, N.W. Suite 300

Washington, DC 20007

Attn: Sean P. McGuinness

 

12